EXHIBIT 10.4


AMENDMENT NO. 11 TO CREDIT AGREEMENT
This AMENDMENT NO. 11 TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 4, 2018, is among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (as defined in the Credit Agreement
described below) (in such capacity, the “Administrative Agent”), and each of the
Lenders party hereto, and, for purposes of Sections 1, 5 and 6 hereof,
acknowledged and agreed by certain Subsidiaries of the Borrower, as Guarantors.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of May 11, 2015 (as amended by
Amendment No. 1 to Credit Agreement, dated as of June 10, 2016, Amendment No. 2
to Credit Agreement, dated as of February 24, 2017, Amendment No. 3 to Credit
Agreement, dated as of August 9, 2017, Amendment No. 4 to Credit Agreement,
dated as of September 20, 2017, Amendment No. 5 to Credit Agreement, dated as of
March 1, 2018, Amendment No. 6 to Credit Agreement, dated as of April 10, 2018,
Consent and Amendment No. 7 to Credit Agreement, dated as of June 1, 2018
(“Amendment No. 7”), Amendment No. 8 to Credit Agreement, dated as of August 9,
2018, Amendment No. 9 and Consent to Credit Agreement, dated as of September 14,
2018, Amendment No. 10 to the Credit Agreement, dated as of September 28, 2018,
and from time to time further amended, supplemented, restated, amended and
restated or otherwise modified, the “Credit Agreement”; capitalized terms used
in this Amendment not otherwise defined herein shall have the respective
meanings given thereto in the Credit Agreement (as amended hereby), pursuant to
which the Revolving Credit Lenders have provided a revolving credit facility to
the Borrower and the Term Loan Lender has provided a term loan facility to the
Borrower; and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Required Lenders agree to (1) increase the maximum Outstanding Amount of the L/C
Credit Extensions with respect to operations of Babcock & Wilcox Loibl GmbH, (2)
increase the permitted amount of actual costs, expenses, losses and/or
reductions in Consolidated Net Income experienced in connection with the Vølund
Projects contracts to $25,000,000 and (3) extend certain Vølund Project
milestones, and the Lenders signatory hereto are willing to consent to effect
such amendments on the terms and conditions contained in this Amendment;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.
Amendments to the Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 11 Effective Date (as
defined below), hereby amended as follows (provided that clauses (d) and (e)
below solely shall become effective if all Lenders party to the Credit Agreement
as of the date hereof are signatories to this Amendment):
(a)
Clause (b)(vii) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:

(vii) (A) for any period that includes the Fiscal Quarter ended December 31,
2016, the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$98,100,000 and, (B) for any period that includes the Fiscal Quarter ended June
30, 2017, the actual costs, expenses, losses and/or reductions in Consolidated
Net Income experienced by the Borrower and its Subsidiaries in such quarter in
connection with the Volund Projects in an aggregate amount not to exceed
$115,200,000, (C) for any period that includes the Fiscal Quarter ended
September 30, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $30,100,000, (D) for any period that includes the Fiscal Quarter ended
December 31, 2017, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $38,700,000, (E) for any period that includes the Fiscal Quarter ended
March 31, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $51,100,000, and (F) for any period that includes the Fiscal Quarter
ended June 30, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $72,800,000, (G) for any period that includes the Fiscal Quarter ended
September 30, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $25,000,000, and (H) for any period that includes the Fiscal Quarter
ended December 31, 2018, the actual costs, expenses, losses and/or reductions in
Consolidated Net Income experienced by the Borrower and its Subsidiaries in such
quarter in connection with the Vølund Projects in an aggregate amount not to
exceed $25,000,000 less the amount added back pursuant to clause (G) above;
(b)
Clause (b)(xii) of the definition of “EBITDA” in Section 1.01 (Defined Terms) of
the Credit Agreement shall be amended by inserting the text underlined below and
deleting the text stricken below to read in its entirety as follows:

(xii)    for any period that includes the Fiscal Quarter ended September 30,
2018 or December 31, 2018, any amounts, to the extent not already included in
Consolidated Net Income for such Fiscal Quarter and disclosed to the
Administrative Agent and its advisors, committed to be received on account of
Customer Concessions for the applicable Fiscal Quarter, provided that such
amounts added to EBITDA under this clause (xii) shall not exceed $20,000,000 in
the aggregate in an amount not to exceed $20,000,000 for such Fiscal Quarter;
(c)
Clause (a)(vii) of Section 2.03 (Letters of Credit) of the Credit Agreement
shall be amended by inserting the text underlined below and deleting the text
stricken below to read in its entirety as follows:

(vii)     Notwithstanding anything to the contrary contained herein, from and
after the Amendment No. 5 Effective Date, L/C Credit Extensions (other than on
account of Financial Letters of Credit) shall be limited to the following
purposes: (A) renewals of existing Letters of Credit, provided that increases to
the Outstanding Amount thereof shall not exceed 105% of such Outstanding Amount,
(B) L/C Credit Extensions solely on account of the operations of the power
segment (i.e., the Borrower and its Subsidiaries’ portion of their business that
provides the supply of and aftermarket services for steam-generating,
environmental, and auxiliary equipment for power generation and other industrial
applications), (C) L/C Credit Extensions solely on account of the operations of
Babcock & Wilcox MEGTEC Holdings, Inc. and its Subsidiaries, (D) L/C Credit
Extensions solely on account of the operations of Babcock & Wilcox SPIG Inc.,
(E) L/C Credit Extensions on account of the operations of Babcock & Wilcox Loibl
GmbH of an aggregate Outstanding Amount not to exceed €7,500,000 1,500,000, (F)
L/C Credit Extensions solely on account of the operations of Babcock & Wilcox
Universal, Inc. and its Subsidiaries (other than Foreign Subsidiaries) and (G)
other purposes upon prior written approval by the Administrative Agent and the
Required Lenders.
(d)
Section 3.03 (Inability to Determine Rates) of the Credit Agreement shall be
amended by inserting the text underlined below and deleting the text stricken
below to read in its entirety as follows:

(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (iA) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan or (iiB)(x) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan or in connection with an existing
or proposed Base Rate Loan and (y) the circumstances described in Section
3.03(c)(i) do not apply (in each case with respect to this clause (a), “Impacted
Loans”), or (bii) the Required Lenders determine that for any reason the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans shall be suspended (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event
of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Revolving Credit Borrowing of Base Rate Loans in
the amount specified therein.
(b)     Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, with the consent of the Borrower and in consultation with the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this Section, (2) the Administrative Agent or the affected Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.
(e)
Section 3.03 (Inability to Determine Rates) of the Credit Agreement shall be
further amended by adding the following clause (c):

(c)     Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrower or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii) syndicated loans in the U.S. market currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


For the purposes hereof, “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time).


For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption of such LIBOR Successor Rate and to permit the administration thereof
by the Administrative Agent in a manner substantially consistent with market
practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).


(f)
Section 6.34 (Completion of Vølund Project Milestones) of the Credit Agreement
shall be amended and restated in its entirety as follows:

6.34     Completion of Vølund Project Milestones. The Borrower shall complete
the specified milestones for each of the Vølund Projects in accordance with the
schedule set forth on Exhibit A to Amendment No. 11.
(g)
Section 7.19 (Additional Charges) shall be amended by inserting the text
underlined below and deleting the text stricken below to read in its entirety as
follows:

Commencing with the quarter ending September 30, 2018, the Borrower shall not
permit the actual costs, expenses, losses and/or reductions in Consolidated Net
Income experienced in connection with the Vølund Projects contracts with the
counterparties listed on Exhibit B to Amendment No. 5 to exceed $25,000,000
$15,000,000, net of, to the extent such amounts are included in Consolidated Net
Income, the dollar amounts of any Customer Concessions, netted against such
costs, expenses, losses and/or reductions may not be used to satisfy the
requirement set forth in Section 6.38.
(h)
The first paragraph of Section 10.01 (Amendments, Etc.) shall be amended by
inserting the text underlined below and deleting the text stricken below to read
in its entirety as follows:

Subject to Section 3.03(c), Nno amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
2.
Amendment Fees

(a) The Borrower agrees to pay, or cause to be paid, to the Administrative
Agent, for the account of each Revolving Credit Lender who consented to this
Agreement by executing and delivering to the Administrative Agent a signature
page hereto prior to the Amendment No. 11 Effective Date, an amendment fee equal
to 40 basis points (.40%) of the portion of the Revolving Credit Facility held
by such Revolving Credit Lender as of the Amendment No. 11 Effective Date
payable in immediately available funds upon the Amendment No. 11 Effective Date
(the “Revolving Credit Lender Amendment Fees”).
(b) The Borrower agrees to pay each Term Loan Lender who consented to this
Agreement by executing and delivering to the Administrative Agent a signature
page hereto prior to the Amendment No. 11 Effective Date, an amendment fee equal
to $120,000, which shall be fully earned on the date hereof and payable
immediately after the Revolving Credit Facility Termination Date in accordance
with the terms of Section 11.01 (Payment Subordination) of the Credit Agreement.
3.
Effectiveness; Conditions Precedent.

The amendments contained herein shall only be effective upon the satisfaction or
waiver of each of the following conditions precedent (the date of satisfaction
or waiver, the “Amendment No. 11 Effective Date”):
(a)
the Administrative Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Administrative Agent:

(i)
counterparts of this Amendment executed by the Loan Parties, the Administrative
Agent, and the Required Lenders;

(ii)
a certificate of the chief financial officer or treasurer of the Borrower
certifying that as of the Amendment No. 11 Effective Date (A) all of the
representations and warranties in this Amendment are true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such date (except to the extent that such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (or, to the extent any such representation and
warranty is modified by a materiality or Material Adverse Effect standard, in
all respects) as of such earlier date), (B) no Default shall exist on, or would
result from the occurrence of, the Amendment No. 11 Effective Date and (C) that
since December 31, 2017, there have not occurred any facts, circumstances,
changes, developments or events which, individually or in the aggregate, have
constituted or would reasonably be expected to result in, a Material Adverse
Effect; and

(iii)
a solvency certificate, executed by a Responsible Officer of the Borrower in
form and substance reasonably acceptable to the Administrative Agent, which,
among other things, shall certify that the Borrower will be Solvent as of the
date hereof and after giving effect to the consummation of the Orion Sale (as
defined in Amendment No. 7), on a pro forma basis; and

(b)
without prejudice to, or limiting the Borrower’s obligations under, Section
10.04 (Expenses; Indemnity; Damage Waiver) of the Credit Agreement, all
outstanding fees, costs and expenses due to the Administrative Agent and the
Revolving Credit Lenders, including on account of Freshfields Bruckhaus Deringer
US LLP and FTI, shall have been paid in full to the extent that the Borrower has
received an invoice therefor (with reasonable and customary supporting
documentation) at least two Business Days prior to the Amendment No. 11
Effective Date (without prejudice to any post-closing settlement of such fees,
costs and expenses to the extent not so invoiced); and

(c)
each of the representations and warranties made by the Borrower in Section 4
hereof shall be true and correct.

(d)
the Administrative Agent shall have received on account of each Revolving Credit
Lender that consents to this Amendment, the Revolving Credit Lender Amendment
Fees.

The Administrative Agent agrees that it will, upon the satisfaction or waiver of
the conditions contained in this Section 3, promptly provide written notice to
the Borrower and the Revolving Credit Lenders of the effectiveness of this
Amendment.
4.
Representations and Warranties.

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, the Borrower represents and warrants to the Administrative Agent and
the Lenders, for itself and for each other Loan Party, as follows:
(a)
that both immediately prior to and immediately after giving effect to this
Amendment, no Default exists;

(b)
the representations and warranties contained in the Credit Agreement are true
and correct in all material respects on and as of the date hereof (except to the
extent that such representations and warranties (i) specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date and (ii) contain a materiality or Material
Adverse Effect qualifier, in which case such representations and warranties
shall be true and correct in all respects);

(c)
the execution, delivery and performance by the Borrower and the other Loan
Parties of this Amendment and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required, do not contravene any Loan Party or any of its
Subsidiaries’ respective Constituent Documents, do not violate any Requirement
of Law applicable to any Loan Party or any order or decree of any Governmental
Authority or arbiter applicable to any Loan Party and do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person in order to be effective and
enforceable;

(d)
this Amendment has been duly executed and delivered on behalf of the Borrower
and the other Loan Parties;

(e)
this Amendment constitutes a legal, valid and binding obligation of the Borrower
and the other Loan Parties enforceable against the Borrower and the other Loan
Parties in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, Debtor Relief Laws or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity; and

(f)
as of the date hereof, all Liens, security interests, assignments and pledges
encumbering the Collateral, created pursuant to and/or referred to in the Credit
Agreement or the other Loan Documents, are valid, enforceable, duly perfected to
the extent required by the Loan Documents, non-avoidable, first priority liens,
security interests, assignments and pledges (subject to Liens permitted by
Section 7.02 of the Credit Agreement), continue unimpaired, are in full force
and effect and secure and shall continue to secure all of the obligations
purported to be secured in the respective Security Instruments pursuant to which
such Liens were granted.

5.
Consent, Acknowledgement and Reaffirmation of Indebtedness and Liens.

By its execution hereof, each Loan Party, in its capacity under each of the Loan
Documents to which it is a party (including the capacities of debtor, guarantor,
grantor and pledgor, as applicable, and each other similar capacity, if any, in
which such party has granted Liens on all or any part of its properties or
assets, or otherwise acts as an accommodation party, guarantor, indemnitor or
surety with respect to all or any part of the Obligations), hereby:
(a)
expressly consents to the amendments and modifications to the Credit Agreement
effected hereby;

(b)
expressly confirms and agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document to which it is a party is, and all of the
obligations and liabilities of such Loan Party to the Administrative Agent, the
Lenders and each other Secured Party contained in the Loan Documents to which it
is a party (in each case, as amended and modified by this Amendment), are and
shall continue to be, in full force and effect and are hereby reaffirmed,
ratified and confirmed in all respects and, without limiting the foregoing,
agrees to be bound by and abide by and operate and perform under and pursuant to
and comply fully with all of the terms, conditions, provisions, agreements,
representations, undertakings, warranties, indemnities, guaranties, grants of
security interests and covenants contained in the Loan Documents;

(c)
to the extent such party has granted Liens or security interests on any of its
properties or assets pursuant to any of the Loan Documents to secure the prompt
and complete payment, performance and/or observance of all or any part of its
Obligations to the Administrative Agent, the Lenders, and/or any other Secured
Party, acknowledges, ratifies, remakes, regrants, confirms and reaffirms without
condition, all Liens and security interests granted by such Loan Party to the
Administrative Agent for their benefit and the benefit of the Lenders, pursuant
to the Credit Agreement and the other Loan Documents, and acknowledges and
agrees that all of such Liens and security interests are intended and shall be
deemed and construed to continue to secure the Obligations under the Loan
Documents, as amended, restated, supplemented or otherwise modified and in
effect from time to time, including but not limited to, the Loans made by, and
Letters of Credit provided by, the Administrative Agent and the Lenders to the
Borrower and/or the other Loan Parties under the Credit Agreement, and all
extensions renewals, refinancings, amendments or modifications of any of the
foregoing;

(d)
agrees that this Amendment shall in no manner impair or otherwise adversely
affect any of the Liens and security interests granted in or pursuant to the
Loan Documents; and

(e)
acknowledges and agrees that: (i) the Guaranty and any obligations incurred
thereunder, have been provided in exchange for “reasonably equivalent value” (as
such term is used under the Bankruptcy Code and applicable state fraudulent
transfer laws) and “fair consideration” (as such term is used under applicable
state fraudulent conveyance laws) and (ii) each grant or perfection of a Lien or
security interest on any Collateral provided in connection with Loan Documents,
this Amendment and/or any negotiations with the Administrative Agent and/or the
Lenders in connection with a “workout” of the Obligations is intended to
constitute, and does constitute, a “contemporaneous exchange for new value” (as
such term is used in Section 547 of the Bankruptcy Code).

6.
Releases; Waivers.

(a)
By its execution hereof, each Loan Party (on behalf of itself and its
Affiliates) and its successors-in-title, legal representatives and assignees
and, to the extent the same is claimed by right of, through or under any Loan
Party, for its past, present and future employees, agents, representatives,
officers, directors, shareholders, and trustees (each, a “Releasing Party” and
collectively, the “Releasing Parties”), does hereby remise, release and
discharge, and shall be deemed to have forever remised, released and discharged,
the Administrative Agent, the Lenders and each of the other Secured Parties, and
the Administrative Agent’s, each Lenders’ and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Lender Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, covenants, controversies,
damages, judgments, expenses, liens, claims of liens, claims of costs,
penalties, attorneys’ fees, or any other compensation, recovery or relief on
account of any liability, obligation, demand or cause of action of whatever
nature, whether in law, equity or otherwise (including, without limitation, any
so called “lender liability” claims, claims for subordination (whether equitable
or otherwise), interest or other carrying costs, penalties, legal, accounting
and other professional fees and expenses and incidental, consequential and
punitive damages payable to third parties, or any claims arising under 11 U.S.C.
§§ 541-550 or any claims for avoidance or recovery under any other federal,
state or foreign law equivalent), whether known or unknown, fixed or contingent,
joint and/or several, secured or unsecured, due or not due, primary or
secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may
heretofore have accrued against any of the Lender Parties under the Credit
Agreement or any of the other Loan Documents, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof, in all cases of the foregoing in any way, directly or
indirectly arising out of, connected with or relating to the Credit Agreement or
any other Loan Document and the transactions contemplated thereby, and all other
agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing (each, a “Claim” and
collectively, the “Claims”), in each case, other than Claims arising from Lender
Parties’ gross negligence, fraud, or willful misconduct. Each Releasing Party
further stipulates and agrees with respect to all Claims, that it hereby waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of common law, that would otherwise limit a release or discharge
of any unknown Claims pursuant to this Section 6.

(b)
By its execution hereof, each Loan Party hereby (i) acknowledges and confirms
that there are no existing defenses, claims, subordinations (whether equitable
or otherwise), counterclaims or rights of recoupment or setoff against the
Administrative Agent, the Lenders or any other Secured Parties in connection
with the Obligations or in connection with the negotiation, preparation,
execution, performance or any other matters relating to the Credit Agreement,
the other Loan Documents or this Amendment and (ii) expressly waives any setoff,
counterclaim, recoupment, defense or other right that such Loan Party now has
against the Administrative Agent, any Lender or any of their respective
affiliates, whether in connection with this Amendment, the Credit Agreement and
the other Loan Documents, the transactions contemplated by this Amendment or the
Credit Agreement and the Loan Documents, or any agreement or instrument relating
thereto.

7.
Entire Agreement.

This Amendment, the Credit Agreement (including giving effect to the amendments
set forth in Section 1 above), and the other Loan Documents (collectively, the
“Relevant Documents”), set forth the entire understanding and agreement of the
parties hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to any other party in relation to the
subject matter hereof or thereof. None of the terms or conditions of this
Amendment may be changed, modified, waived or cancelled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.
8.
Full Force and Effect of Credit Agreement.

This Amendment is a Loan Document (and the Borrower and the other Loan Parties
agree that the “Obligations” secured by the Collateral shall include any and all
obligations of the Loan Parties under this Amendment). Except as expressly
modified hereby, all terms and provisions of the Credit Agreement and all other
Loan Documents remain in full force and effect and nothing contained in this
Amendment shall in any way impair the validity or enforceability of the Credit
Agreement or the Loan Documents, or alter, waive, annul, vary, affect, or impair
any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein. This Amendment shall not constitute a
modification of the Credit Agreement or any of the other Loan Documents or a
course of dealing with Administrative Agent or the Lenders at variance with the
Credit Agreement or the other Loan Documents such as to require further notice
by Administrative Agent or any Lender to require strict compliance with the
terms of the Credit Agreement and the other Loan Documents in the future, except
in each case as expressly set forth herein. The Borrower acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents (subject to any qualifications set
forth therein), as amended herein.
9.
Counterparts; Effectiveness.

This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Section 3 above, this Amendment shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, electronic email
or other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment.
10.
Governing Law; Jurisdiction; Waiver of Jury Trial.

THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.04,
10.14 and 10.15 of the Credit Agreement are hereby incorporated by herein by
this reference.
11.
Severability.

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and (b)
the parties shall endeavour in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.
References.

All references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement and each
reference to the “Credit Agreement”, (or the defined term “Agreement”,
“thereunder”, “thereof” of words of like import referring to the Credit
Agreement) in the other Loan Documents shall mean and be a reference to the
Credit Agreement as amended hereby and giving effect to the amendments contained
in this Amendment.
13.
Successors and Assigns.

This Amendment shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the respective successors and assigns of the Borrower, the Lenders and the
Administrative Agent.
14.
Lender Acknowledgment.

Each Lender that has signed this Amendment shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender, unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment No. 11 Effective Date
specifying its objection thereto.
15.
Amendments.

This Amendment may be amended, supplemented or otherwise modified only by a
written agreement signed by the Borrower, the other Loan Parties, the
Administrative Agent and the Required Lenders and none of the provisions hereof
may be waived without the prior written consent of the Administrative Agent and
the Required Lenders.
[Signature pages follow]



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
BABCOCK & WILCOX ENTERPRISES, INC.




By: /s/ Orville Lunking
Name: Orville Lunking
Title:    Vice President & Treasurer




Acknowledged and Agreed for purposes of Sections 1, 5,
and 6 of the Amendment:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, LLC
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP.
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
BABCOCK & WILCOX DE MONTERREY, S.A. DE C.V.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
MEGTEC ENERGY & ENVIRONMENTAL LLC
MEGTEC INDIA HOLDINGS, LLC
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC TURBOSONIC INC.
MEGTEC TURBOSONIC TECHNOLOGIES, INC.
MTS ASIA, INC.
O&M HOLDING COMPANY
POWER SYSTEMS OPERATIONS, INC.
SOFCO EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY
UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER MEXICO, LLC


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary


EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER, LLC, as General Partner


By: /s/ Robert P. McKinney
Name: Robert P. McKinney
Title:    Assistant Secretary




Administrative Agent:


BANK OF AMERICA, N.A., as Administrative Agent


By:_/s/Bridgett J. Manduk Mowry
Name: Bridgett J. Manduk Mowry
Title: Vice President



Lenders:


BANK OF AMERICA, N.A., As Lender and Swing Line Lender




By: /s/Tyler D. Levings
Name: Tyler D. Levings
Title: Director


Branch Banking and Trust Company, as Lender


By: Justin K. Higgins
Name: Justin K. Higgins
Title: Senior Vice President


CITIZENS BANK OF PENNSYLVANIA, as Lender
By: /s/ David W. Stack
Name: David W. Stack
Title: Senior Vice President


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender


By: /s/ Yurly A. Teyganov
Name: Yurly A. Teyganov
Title: Director


By: /s/ Kathleen Sweeney
Name: Kathleen Sweeney
Title: Managing Director


HANCOCK WHITNEY BANK, as Lender
By: /s/ Eric K. Sander
Name: Eric K. Sander
Title: Vice President


MUFG Bank, Ltd., as Lender
By: /s/ David Helffrich
Name: David Helffrich
Title: Director


The Northern Trust Co., as Lender
By: /s/ Robert P. Veltman
Name: Robert P. Veltman
Title: Vice President




TD Bank, N.A., as Lender
By: /s/ Bethany H. Buitenhuys
Name: Bethany H. Buitenhuys
Title: Vice President


THE BANK OF NOVA SCOTIA, as Lender
By: /s/ Justin Mitges
Name: Justin Mitges
Title: Senior Manager
THE BANK OF NOVA SCOTIA, as Lender
By: /s/ Rocco Fabiano
Name: Rocco Fabiano
Title: Vice President


UniCredit Bank AG, New York Branch, as Lender
By: /s/ Michael D. Novellino
Name: Michael D. Novellino
Title: Director


By: /s/ Scott Obeck
Name: Scott Obeck
Title: Director
 


U.S. Bank, N.A, as Lender
By: /s/ David C. Heyson
Name: David C. Heyson
Title: Senior Vice President


COMPASS Bank dba BBVA COMPASS, as Lender


By: /s/ Bruce Bingham
Name: Bruce Bingham
Title: Vice President


JP Morgan Chase Bank, N.A., as Lender
By: /s/ Patricia S. Carpen
Name: Patricia S. Carpen
Title: Executive Director


PNC Bank, National Association, as Lender
By: /s/ Mark Starnes
Name: Mark Starnes
Title: Vice President


Well Fargo Bank, National Association, as Lender
By: /s/ Reginald T. Dawson
Name: Reginal T. Dawson
Title: Senior Vice President


BNP Paribas, as Lender
By: /s/ Pierre Nicolas Rogers
Name: Pierre Nicolas Rogers
Title: Managing Director
BNP Paribas, as Lender
By: /s/ Joseph Mack
Name: Joseph Mack
Title: Vice President


B. RILEY FBR, INC., as Lender
By: /s/ Bryant Riley
Name: Bryant Riley
Title: Executive Officer

























Exhibit A-Vølund Project Milestones
Project
Milestone(s)/Date
ARC
Preliminary Takeover / January 31, 2019
SKV40
Takeover / October 31, 2018
Templeborough
Takeover / November 30, 2018
Margam
Takeover / December 15, 2018
Teesside


• Successful completion of G59 Test / September 30, 2018
• Takeover / October 31, 2019


Dunbar
Takeover / November 30, 2018








